Citation Nr: 0301023	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Determination of initial rating assignment for 
service-connected residuals of right ankle sprain, rated 
as 10 percent disabling.

2.  Determination of initial rating assignment for 
service-connected residuals of fracture of the right 
thumb, rated as noncompensably disabling.


(The issues of entitlement to service-connection for 
residuals of subconjunctival hemorrhage with traumatic 
iritis of the right eye, and determination of initial 
rating assignments for service-connected residuals of 
right shoulder injury, residuals of right wrist injury, 
and residuals of left knee injury will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1986 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which granted 
service connection and assigned initial disability ratings 
for residuals of left knee injury, residuals of right 
shoulder injury, residuals of right ankle sprain, and 
residuals of fracture of the right thumb.  The veteran 
entered notice of disagreement with this decision in 
August 1998; the RO issued a statement of the case in 
September 1998; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in November 
1998.  

The Board issued a decision in April 2001 addressing the 
above stated issues.  This Board decision was subsequently 
vacated by a June 2002 order of the United States Court of 
Appeals for Veterans Claims (Court), except for that 
portion of the April 2001 Board decision that granted a 10 
percent rating for the veteran's service-connected 
residuals of right ankle sprain.  The Joint Motion for 
Remand supporting the Court's order reflects that the 
April 2001 Board decision was vacated and remanded for 
additional reasons and bases and for additional 
assistance.  

The April 2001 Board decision remanded to the RO the 
appealed issues of determination of initial rating 
assignment for service-connected residuals of low back 
injury (rated as 10 percent disabling) and entitlement to 
service connection for a jaw disability for additional 
development, including a VA examination and medical 
etiology opinion.  Upon completion of that development and 
return of the case to the Board, the Board will undertake 
appropriate appellate action on these issues.

It appears that, in the January 2003 brief on appeal, the 
veteran's attorney has raised a claim for service 
connection for nerve impingement in the right shoulder as 
secondary to, or as a residual of, the veteran's service-
connected residuals of right shoulder injury.  The issue 
of entitlement to service connection for nerve impingement 
in the right shoulder, however, has not been adjudicated, 
developed or certified for appellate review.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to service 
connection for nerve impingement in the right shoulder, 
including as secondary to service-connected residuals of 
right shoulder injury, is referred to the RO for initial 
determination.
  
The Board is undertaking additional development on the 
issues of entitlement to service-connection for residuals 
of subconjunctival hemorrhage with traumatic iritis of the 
right eye, and determination of initial rating assignments 
for service-connected residuals of right shoulder injury, 
residuals of a right wrist injury, and residuals of left 
knee injury, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing these 
issues. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed 
in this decision has been obtained; the RO has notified 
the appellant of the evidence needed to substantiate the 
claims addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination in order to assist in substantiating 
the claims for VA compensation benefits; in light of the 
grant of the maximum schedular rating for the veteran's 
service-connected residuals of right ankle injury, there 
is no reasonable possibility that additional assistance, 
including an additional request for private medical 
records, would further aid in substantiating that claim. 

2.  For the entire period of claim, with consideration of 
additional limitation due to painful motion and weakness 
of the right ankle, the veteran's service-connected 
residuals of right ankle sprain have been manifested by 
disability that more nearly approximates marked limitation 
of motion of the right ankle. 

3.  For the entire period of claim, the veteran's service-
connected residuals of fracture of the right thumb have 
not been manifested by ankylosis of the thumb. 


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the 
veteran's favor, the schedular criteria for an initial 
rating of 20 percent for service-connected residuals of 
right ankle sprain have been met for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.46, 4.71, 4.71a, Diagnostic Code 5271 (2002). 

2.  The criteria for an initial compensable rating for 
service-connected residuals of fracture of the right thumb 
have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.31, 
4.40-4.46, 4.71a, Diagnostic Code 5224 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met with regard to 
the appealed issues addressed on the merits in this Board 
decision.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish higher 
initial ratings for service-connected residuals of right 
ankle sprain (rated as 10 percent disabling) and service-
connected residuals of fracture of the right thumb (rated 
as noncompensably disabling).  The vacated April 2001 
Board decision advised the veteran of the Veterans Claims 
Assistance Act of 2000, as well as what must be 
demonstrated to establish higher initial ratings for the 
service-connected disabilities addressed on the merits in 
this Board decision.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to the 
appellant's claims as to these issues.  

In this regard, the Board notes that VA made only one 
request for the treatment records from Dr. Everett Sandlin 
in Newport.  In light of the grant herein of the maximum 
schedular rating of 20 percent (for marked disability) 
under Diagnostic Code 5271 for the veteran's service-
connected residuals of right ankle sprain, however, the 
Board finds that no further evidence is necessary to 
substantiate the veteran's claim for assignment of a 
higher initial rating for residuals of right ankle sprain.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2002).  In this 
veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the 
veteran's claim for VA compensation benefits.  See 
38 U.S.C.A. § 5103A(a)(1),(2) (West Supp. 2002).  The 
veteran was afforded a VA compensation examination in 
March 1998.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence 
is required by the new statute and regulations. 

II.  Initial Rating Assignments

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where the particular disability for which 
the veteran is service connected is not listed under a 
specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
In every instance where the Rating Schedule does not 
provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the 
requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

A.  Residuals of Right Ankle Sprain

The veteran contends that he should be rated as more than 
10 percent disabled for his service-connected residuals of 
right ankle sprain.  He contends that he experiences right 
ankle pain and weakness with any strenuous activity, 
limited motion in his right ankle, and frequent swelling 
of the right ankle joint.  

Diagnostic Code 5271 provides that for moderate limitation 
of motion of the ankle a 10 percent rating is warranted; 
for marked limitation of motion, a 20 percent rating (the 
maximum schedular rating) is warranted.  38 C.F.R. 
§ 4.71a.  Normal ankle dorsiflexion is 20 degrees; normal 
ankle plantar flexion is 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

The evidence in this case includes a VA examination in 
March 1998 that revealed ranges of motion of the right 
ankle of 35 degrees in plantar flexion and zero degrees in 
dorsiflexion, deformity over the lateral malleolus, no 
tenderness to palpation of the right ankle, no swelling, 
and normal findings upon X-ray examination.  The pertinent 
examination diagnosis was right ankle sprain with weakness 
and episodes of pain.

At a personal hearing at the RO in July 1999, the veteran 
testified that he had missed at least a week of work as a 
result of his right ankle disability, was unable to run, 
and that he had limitation of function with increased 
activity.  He also testified that he had been treated for 
his right ankle disorder by a private physician. 

After a review of the evidence relevant to this issue, the 
Board finds that, for the entire period of claim, with 
consideration of additional limitation due to painful 
motion and weakness of the right ankle, the veteran's 
service-connected residuals of right ankle sprain have 
been manifested by disability that more nearly 
approximates marked limitation of motion of the right 
ankle.  The actual clinical measures on the March 1998 VA 
examination show not more than moderate limitation of 
motion of the right ankle, as evidenced by loss of 20 
degrees of ankle dorsiflexion (measured as zero degrees, 
with 20 degrees as normal dorsiflexion) and only 10 
degrees of ankle plantar flexion (measured as 35 degrees, 
with 45 degrees as normal plantar flexion).  38 C.F.R. § 
4.71, Plate II.  With considerations of pain, weakness, 
and limited motion of the right ankle during periods of 
increased activity, however, the Board finds that the 
limitation of motion more nearly approximates marked 
limitation of motion during such periods as contemplated 
by Diagnostic Code 5271.  38 C.F.R. § 4.71a. 

With the resolution of reasonable doubt in the veteran's 
favor, therefore, the Board finds that the schedular 
criteria for an initial rating of 20 percent for service-
connected residuals of right ankle sprain have been met 
for the entire period of claim.  As 20 percent is the 
highest schedular rating provided by Diagnostic Code 5271, 
and the evidence does not demonstrate ankylosis or 
malunion of the ankle so as to warrant a rating under any 
other diagnostic code, a rating in excess of 20 percent is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71, 
4.71a, Diagnostic Code 5271.  

B.  Residuals of a Fracture of the Right Thumb 

The April 2001 Board decision denied an appeal for a 
compensable initial rating for the veteran's residuals of 
right thumb fracture.  The veteran contends through his 
attorney that, because he "apparently loses all movement 
with flare-ups and repeated use, he should be rated as if 
his thumb were ankylosed."  He contends that at times he 
is not able to fully "bend" his right thumb. 

The veteran's service-connected right thumb disability is 
rated analogous to ankylosis involving the thumb pursuant 
to the provisions of Diagnostic Code 5224.  38 C.F.R. § 
4.20.  Diagnostic Code 5224 provides a 10 percent rating 
if the thumb is fixed in favorable ankylosis.  38 C.F.R. 
§ 4.71a.  

After a review of the evidence in this veteran's case, the 
Board finds that, for the entire period of claim, the 
veteran's service-connected residuals of fracture of the 
right thumb have not been manifested by ankylosis of the 
thumb.  In this regard, the Board notes the veteran's July 
1999 personal hearing testimony to the effect that his 
right thumb limited his ability at work, and would "lock 
up totally . . . where I can't move it at all."  The Board 
has considered the veteran's testimony, but finds that the 
veteran's hearing testimony asserting limitation of motion 
of the right thumb as analogous to ankylosis is outweighed 
by his other hearing testimony, his report of medical 
history at the March 1998 VA examination, and clinical 
findings that demonstrate that the veteran does not in 
fact have ankylosis of the right thumb.  

In addition to his testimony that his right thumb would 
"lock up" and that he had constant pain in the right 
thumb, at the July 1999 personal hearing, the veteran also 
testified in effect that he had use of the right thumb 
that included bending of the right thumb.  For example, he 
testified that he could not bend the right thumb the way 
he "would like to," and he "can't really grip it as good 
as I'd like to with my thumb," and had "a hard time 
bending my thumb," and that following the episodes of 
right thumb locking he could "get it to start moving 
again."  Furthermore, at the hearing, the veteran 
demonstrated that his right thumb touched his palm.  While 
the veteran testified that he could not use his right hand 
at times, he indicated that this was due to both his right 
wrist and right thumb disabilities, and that he switched 
to using his left hand on these occasions. 

At the March 1998 VA examination, the veteran gave a 
history of the right thumb being asymptomatic except for 
some stiffness and occasional pain.  Notably absent from 
the veteran's reported history is any report of right 
thumb locking, inability to use or bend the right thumb, 
even during the occasional episodes of stiffness or pain, 
or of constant pain of the right thumb.  Clinical 
examination of the right thumb in March 1998 revealed that 
the veteran had normal range of motion of the right thumb, 
with full function of the right hand.  The clinical 
findings revealed only decreased extensor strength of the 
right thumb, with slightly decreased (4/5) grip strength.  
The diagnosis was of fracture of the distal phalanx with 
internal fixation.  

The Board finds that this evidence demonstrates that the 
veteran does not have ankylosis of the right thumb, 
outweighs the veteran's later assertions that he has 
locking of the right thumb analogous to ankylosis, and 
outweighs his testimony that he has constant pain of the 
right thumb.  Ankylosis is immobility and consolidation of 
a joint due to disease, injury, surgical procedure.  See 
Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is 
stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  While 
the veteran speculates that he might have scar tissue in 
the right thumb, the evidence does not demonstrate 
stiffening or fixation of a joint as a residual of thumb 
fracture or internal fixation, and does not demonstrate 
fibrous or bony union across the joint.  

Diagnostic Code 5224 provides a 10 percent rating if the 
thumb is fixed in favorable ankylosis.  38 C.F.R. § 4.71a.  
While the veteran has some stiffness and occasional pain 
of the right thumb, the weight of the lay and medical 
evidence demonstrates that, even with considerations of 
occasional pain, he does not have disability that more 
nearly approximates fixed ankylosis of the right thumb so 
as to warrant a 10 percent rating under Diagnostic Code 
5224.  Where, as in this case, the Rating Schedule does 
not provide a zero percent rating for ankylosis of the 
thumb under Diagnostic Code 5224, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating based on favorable ankylosis of the thumb are not 
met.  38 C.F.R. § 4.31.  For these reasons, the Board 
finds that the preponderance of the evidence is against 
the veteran's claim for an initial compensable rating for 
residuals of right thumb fracture, and that the criteria 
for an initial compensable rating for service-connected 
residuals of fracture of the right thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.31, 4.40-4.46, 4.71a, 
Diagnostic Code 5224. 

In exceptional cases where schedular ratings are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation 


commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as 
to render impractical the application of the regular 
schedular standards."  Id.  In this case, there has been 
no showing that the veteran's service-connected right 
ankle or right wrist disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
such orthopedic disability for any period during the 
pendency of the claim.  The evidence shows that the 
veteran's right ankle disability limits motion and the 
ability to run, but there is no evidence that it keeps the 
veteran from performing the walking or any other functions 
as part of his employment.  The evidence shows that the 
only interference with employment caused by right thumb 
disability is that the veteran has to occasionally 
alternate hands that he uses to manipulate tools.  The 
evidence shows no time lost from work due to right thumb 
disability.  The veteran has testified that he missed at 
least one week of work due to his right ankle disability.  
This is not inconsistent with the assignment of a 20 
percent rating.  He did not demonstrate ankle tenderness 
on examination, and while he has indicated he cannot run, 
this has apparently not affected employment.  In 
determining the appropriate ratings, the Board has 
specifically considered the effect of credible reports of 
pain and weakness on the veteran's right ankle and right 
thumb disabilities in accordance with 38 C.F.R. §§ 4.40 
and 4.45.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  




ORDER

An initial rating of 20 percent for service-connected 
residuals of right ankle sprain is granted, subject to the 
criteria governing the payment of monetary awards.  

An appeal for an initial compensable rating for service-
connected residuals of fracture of the right thumb is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

